Case 21-41220   Doc 4   Filed 07/08/21 Entered 07/08/21 16:15:06   Desc Main
                           Document    Page 1 of 4
Case 21-41220   Doc 4   Filed 07/08/21 Entered 07/08/21 16:15:06   Desc Main
                           Document    Page 2 of 4
Case 21-41220   Doc 4   Filed 07/08/21 Entered 07/08/21 16:15:06   Desc Main
                           Document    Page 3 of 4
Case 21-41220   Doc 4   Filed 07/08/21 Entered 07/08/21 16:15:06   Desc Main
                           Document    Page 4 of 4
